UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 3, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-3619 PFIZER INC. (Exact name of registrant as specified in its charter) DELAWARE (State of Incorporation) 13-5315170 (I.R.S. Employer Identification No.) 235 East 42nd Street, New York, New York10017 (Address of principal executive offices)(zip code) (212) 733-2323 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large Accelerated filerx Accelerated filero Non-accelerated filer o Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx At November 8, 2010, 8,009,951,287 shares of the issuer’s voting common stock were outstanding. FORM 10-Q For the Quarter Ended October 3, 2010 Table of Contents PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Statements of Income for the three and nine months ended October 3, 2010, and September 27, 2009 3 Condensed Consolidated Balance Sheets as of October 3, 2010, and December31, 2009 4 Condensed Consolidated Statements of Cash Flows for the nine months ended October 3, 2010, and September 27, 2009 5 Notes to Condensed Consolidated Financial Statements 6 Review Report of Independent Registered Public Accounting Firm 22 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 57 Item 4. Controls and Procedures 57 PART II.OTHER INFORMATION Item 1. Legal Proceedings 57 Item 1A. Risk Factors 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 3. Defaults Upon Senior Securities 60 Item 5. Other Information 60 Item 6. Exhibits 61 Signature 62 2 PART I––FINANCIAL INFORMATION Item 1. Financial Statements. PFIZER INC. AND SUBSIDIARY COMPANIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Nine Months Ended (millions,except per common share data) Oct. 3, Sept. 27, Oct. 3, Sept. 27, Revenues $ Costs and expenses: Cost of sales(a) Selling, informational and administrative expenses(a) Research and development expenses(a) Amortization of intangible assets Acquisition-related in-process research and development charges –– –– 74 20 Restructuring charges and certain acquisition-related costs Other deductions––net Income from continuing operations before provision for taxes on income Provision for taxes on income Income from continuing operations Discontinued operations––net of tax (5
